ALLOWABILITY NOTICE
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on May 28, 2019, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-30 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, Stewart et al., US 20120281593 A1, is a reference believed to disclose subject matter close  in scope to the invention claimed in the present application, e.g., storing communication resources (Paragraphs [0024], [0045]); as well as querying a database for an indication of an availability of at least one channel based on the geographical location information (Paragraph [0040]-[0043]); encrypting transmission of access information (Paragraph [0006]). 
However, said reference, either alone or combined, is not believed to anticipate or render obvious each and every limitation as specifically recited by at least independent claims 1, 12, and 23. Therefore, the referred claims are considered to be allowable.
Claims 2-11, 13-22, and 24-30 are also considered allowable by virtue of their dependence from claims 1, 12, and 23, respectively.

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
January 22, 2021